Citation Nr: 1701525	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-03 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a genitourinary disability, claimed as kidney problems. 

2.  Entitlement to service connection for a gastrointestinal disability, claimed as stomach problems.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a kidney disability.  The Veteran appealed in a September 2011 notice of disagreement.  

The Veteran's appeal stems from a February 2010 claim, which also raised the issue of service connection for a stomach disability.  The Veteran asserts that both his kidney and stomach disabilities are related to the same injury in service, namely, being kicked in the stomach by a drill sergeant during boot camp.  See February 2010 claim.  The RO denied service connection for a stomach disability in a separate October 2011 rating decision, which the Veteran did not appeal.  However, in an October 2016 appellate brief, the Veteran's representative listed this issue as on appeal.  Although an appeal has not been perfected with regard to the Veteran's claimed stomach disability, the Board finds that it is encompassed by his kidney claim, insofar as both are claimed to be the result of the same in-service injury and the available information of record, to include the service treatment records.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the issue of a stomach disability is found to be under the Board's appellate jurisdiction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for genitourinary and gastrointestinal disabilities that, he believes, are related to service.  He has stated that he was physically assaulted (kicked in the abdomen, side of the body, and back) by a drill instructor during basic training.  He has also stated that he was sent to sick bay at the time, with instructions not to tell what happened.  See February 2010 claim; February 2013 substantive appeal; October 2016 appellate brief.  

The Veteran has reported that he underwent an exploratory laparotomy in 1975 and was told that he had a detached kidney.  See February 2013 substantive appeal; see also September 2013 statement.  He explained that a urinary catheter was placed at the time, adding that he still had trouble with urinary retention and burning on both sides of his groin from three different surgeries.  Id.

Service treatment records show complaints of pain on the left side under the ribs, with some pinpoint tenderness on the rectus abdominis muscle, diagnosed as a muscle strain, in August 1972.  See STRs (received Apr. 8, 2010) at 22.  Treatment from November 1972 shows complaints of a burning sensation upon urination and a reported history of kidney infection.  Id. 25.  A November 1972 X-ray of the left ribs was within normal limits.  Id. at 26.  Treatment from May 1973 shows complaints of kidney pain and frequent urination.  Id. at 32.  Treatment from April 1974 shows complaints of stomach pain and cramps, with a diagnosis of gastritis.  Id. at 33.  

The Veteran underwent VA examinations for his kidney and stomach in November 2010 and June 2011, respectively.  The November 2010 VA examiner concluded that the Veteran did not have a verifiable current kidney disability.  Nevertheless, the examiner diagnosed status post laparotomy with residual scar and flank pain.  With regard to the Veteran's report that his 1975 laparotomy revealed a detached kidney, the examiner stated that no imaging study or operative note was available to validate this report.  The examiner further indicated that notes provided and reviewed showed normal urine studies and no mention of kidney pathology.  However, the examiner noted a history of trauma to the genitourinary system as being kicked in the kidney in 1972.  As to the Veteran's current urine symptoms and erectile dysfunction, the examiner opined that these were more consistent with enlargement of the prostate gland and unrelated to the claimed kidney condition.  Meanwhile, the June 2011 VA examiner stated that there was no pathology to render a diagnosis with regard to the claimed stomach disability.  The examination report states that an endoscopy and CT scan of the abdomen were requested to confirm or rule out a diagnosis of gastritis.  A July 2011 CT scan of the abdomen revealed no acute findings.  However, an August 2011 report shows a postoperative diagnosis of gastritis.

The Board notes that, in October 2013, VA received private treatment records dating back to 2005.  See private treatment records in Virtual VA.  These records, which were received in the context of a separate claim of service connection for hernias, were not available to be considered by the examiner who performed the November 2010 and June 2011 VA examinations.  Similarly, they were not listed in the evidence section by the RO in a January 2013 statement of the case.

The Board finds that additional development is necessary.  In the representative's October 2013 Brief it was noted that the Veteran sought care for the claimed conditions after he was released from active duty in June 1974, asserting that he underwent an exploratory laparotomy and it was discovered that his kidney was torn and hanging loose which caused agitation of the internal organs around the kidney.  The Veteran should be asked to identify and provide authorization for release of such records, if necessary.  Additionally, treatment records were last associated with the claims file in October 2013.  As such, it is plausible that there are more recent, outstanding treatment records, from VA or private sources.

Further, a new medical opinion should be obtained.  The November 2010 and June 2011 VA opinions are inadequate because the examiner did not consider private treatment records that were subsequently received.  Some of these records appear to be relevant to the claimed disabilities.  In addition, the available VA opinions are somewhat contradictory with regard to whether the Veteran has a current genitourinary or gastrointestinal disability.  With regard to the claimed genitourinary disability, the November 2010 VA examiner stated that the Veteran did not have a verifiable current kidney disability, but alluded to current urine symptoms.  In the case of the claimed stomach disability, the June 2011 VA examiner found no pathology to render a diagnosis, but an August 2011 report shows a postoperative diagnosis of gastritis.  In addition, VA treatment records from 2011 through 2013 (in Virtual VA) show treatment for gastroesophageal reflux disease (GERD).  Since the last VA examinations was more than five years ago, the Board finds that a new VA examination would be helpful to the adjudication of this appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Ask the Veteran to identify, and authorize the release of, any outstanding medical records related to his claimed disabilities, in particular, records of treatment received since October 2013 and those pertaining to an exploratory laparotomy soon after his release from active duty in June 1974.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

3.  After the above records have been obtained or it has been determined they are unavailable, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed genitourinary and gastrointestinal disabilities.  Review of the claims file should be noted in the examiner's report along with the pertinent medical history.

The examiner should respond to the following:

(a)  Identify any current genitourinary disabilities since the Veteran filed his claim in February 2010.  Please note that the Veteran has reported urinary problems and a burning sensation in his groin.  See February 2013 substantive appeal.

(b)  For any currently diagnosed genitourinary disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's contention that his current disability is related to a personal assault in service and his report that a 
1975 laparotomy revealed a detached kidney.  Please also note, as detailed in the body of this Remand, that service treatment records show complaints and a history of kidney and urinary symptoms.

(c)  Identify any current gastrointestinal disabilities since the Veteran filed his claim in February 2010.  Please note that an August 2011 report shows a postoperative diagnosis of gastritis and VA treatment records (in Virtual VA) show treatment for GERD.

(d)  For any currently diagnosed gastrointestinal disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's contention that his current disability is related to a personal assault in service.  Please also note that service treatment records show from April 1974 show complaints of stomach pain and cramps, with a diagnosis of gastritis.  

The examiner is to provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



